DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I: claims 1-17, directed to an apparatus of a knitting machine;
Group II: claim 18, directed to a method of knitting.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1: Figures 1-30
Species 2: Figures 31-68
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, none of the claims appear to be generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
	Species I and II lack unity of invention because even though the inventions of these groups require the technical feature of a knitting machine comprising a knitting mechanism configured to knit a knitted product by overlaying a knitted fabric in a plurality of layers, wherein the knitting mechanism includes holder elements that are capable of holding loops, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Schmodde (EP 1522618 B1).
	Schmodde discloses a knitting machine (see English translation; double-bed flat knitting machine 200; fig. 4; para. 0021) comprising a knitting mechanism (fig. 4; para. 0021) configured to knit a knitted product by overlaying a knitted fabric in a plurality of layers (configured to knit a double knit fabric with at least two layers; para. 0021), wherein the knitting mechanism includes holder elements that are capable of holding loops (sinker plates 1, 1' having active surfaces 13, 13.1, 13.2 and 13', 13.1', 13.2' respectively to hold legs 9' of loops; figs. 1, 4; paras. 0016-0017, 0021).
During a telephone conversation with Burton Amernick on January 12th, 2022, a provisional election was made without traverse to prosecute the invention of Group I and claims 1 and 12-17).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2-11 and 18 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1 and 12-17 are being treated on the merits.
Drawings
The drawings are objected to under 37 CFR 1.84(b).  Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The subject matter of this application admits of illustration by photographs in Fig. 1.  Therefore, drawings in place of the photographs are required. No new matter should be entered.  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.84(b). Figs. 31-68 do not have sufficient quality for examination and satisfactory reproduction.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
In claim 16, there is no antecedent basis in the specification for "any of the holding parts in one of the two holder forming members and any of the holding parts in other of the two holder forming members can face each other in a first direction by changing mutual orientations"
Claim Objections 
Claims 15-16 are objected to because of the following informalities:
In claim 15, line 3, "other" appears to read "another";
In claim 16, line 4, "other" appears to read "the other".
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a knitting mechanism in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 14 recites the limitation "any of the holding parts in one of the two holder forming members and any of the holding parts in other of the two holder forming members can face each other in a first direction by changing mutual orientations".  However, the original disclosure fails to set forth such a feature.  It is noted that para. 0139 states that an arbitrary holding part 132 of one holder plate 127 and an arbitrary holding part 132 of the other holder plate 127 can face each other in the front-back direction by changing mutual postures.  The scopes of "any" and "arbitrary" are different.  Therefore claims the above limitation must be cancelled from the claim, since the claim appears to be new matter.
	Similarly, claim 16 recites the limitation "any of the holding parts in one of the two holder forming members and any of the holding parts in other of the two holder forming members can face each other in a first direction by changing mutual orientations".  However, the original disclosure fails to set forth such a feature.  It is noted that para. 0139 states that an arbitrary holding part 132 of one holder plate 127 and an arbitrary holding part 132 of the other holder 
	Claims 15-17 each depend from claim 14 and are likewise rejected.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "the knitting mechanism: retains loops formed when knitting an (N-1)th-layer knitted fabric (N being an integer of 2 or more) even after completion of the knitting of the (N-1)th layer knitted fabric, and when knitting stitches in an Nth-layer knitted fabric, retains loops already formed in the Nth layer, knits the stitches by passing a new thread through both the loops already formed and retained in the Nth layer and, of the loops retained in the (N-1)th layer, loops at corresponding positions to the loops already formed in the Nth layer, and releases retention of the loops at the corresponding positions in accordance with the knitting of the stitches while continuing to retain the loops already formed in the Nth layer even after completion of the knitting of the Nth-layer knitted fabric", which renders the claim indefinite.  The claim is set forth as an apparatus claim; however, the limitation appears to claim a process of practicing the apparatus.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.

	Claim 1 recites the limitations "even after completion of the knitting of the (N-1)th layer knitted fabric" and "even after completion of the knitting of the Nth-layer knitted fabric", which render the claim indefinite.  The phrase "even after" does not convey a clear claimed concept.  It is unclear whether Applicant refers to "before completion and after completion", or only "after completion".  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.
	Claim 1 recites the limitation "knits the stitches by passing a new thread through both the loops already formed and retained in the Nth layer and, of the loops retained in the (N-1)th layer, loops at corresponding positions to the loops already formed in the Nth layer", which renders the claim indefinite.  It is unclear what the claimed subject matter is by the claim language.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.
	Similarly, claim 12 recites the limitation "the stitches are knitted by passing a thread through both the loop in the Nth layer held by the one holding part of the other holder forming member and, of the loops in the (N-1)th layer held by the holding parts of the one holder forming member, a loop retained by one holding part of the plurality of holding parts of the one holder forming member at a corresponding position to the loop in the Nth layer held by the one holding part of the other holder forming member", which renders the claim indefinite.  It is unclear what the claimed subject matter is by the claim language.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.
	Claim 14 recites the limitation "the holding parts are capable of retaining loops in a state whose inside is enlarged", which renders the claim indefinite.  It is unclear what structure is 
	Claim 16 recites the limitations "a tip side" and "a base side", which renders the claim indefinite.  It is unclear where the tip side and the base side are located.  For examination purposes, "a tip side" and "a base side" have been construed to be "a tip side of the needle" and "a base side of the needle" respectively. 
	Claim 16 recites the limitations "when the loop is relatively further moved " and "as the loop further relatively moves", which render the claims indefinite.  The term "relatively" generally means in comparison with a reference; however, the limitations do not define the reference.  For examination purposes, the limitations have been construed to be "when the loop is further moved" and "as the loop further moves" respectively.
	Claim 16 recites the limitations, "the needle", "the tip side of the hook" and "the tip".  There is insufficient antecedent basis for these limitations in the claim. For examination purposes, the limitations have been construed to be "a needle", "a tip side of the hook" and "a tip".
	Claim 17 recites the limitations "the new loop abuts on the pushing surface in line with the movement" and "the loop abuts on the outer side of the latch to shift the latch to the closed state in line with the movement", which render the claims indefinite.  The claimed concepts are unclear due to the claim language "in line with the movement".  Therefore the metes and bounds of the claim are unclear and cannot be ascertained. 
	Claims 12-17 each depend from claim 1 and are likewise rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berke Schmodde (EP 1522618 B1).
Regarding claim 1, Schmodde discloses a knitting machine (see English translation; double-bed flat knitting machine 200; fig. 4; para. 0021) comprising a knitting mechanism (fig. 4; para. 0021) configured to knit a knitted product by overlaying a knitted fabric in a plurality of layers (configured to knit a double knit fabric with at least two layers; para. 0021), wherein the knitting mechanism includes a first needle unit (front needle bed 4; fig. 4; para. 0021), a second needle unit (rear needle bed 4'; fig. 4; para. 0021) and a holder unit that are capable of holding loops (a unit comprising sinker plates 1, 1' having active surfaces 13, 13.1, 13.2 and 13', 13.1', 13.2' respectively to hold legs 9' of loops; figs. 1, 4; paras. 0016-0017, 0021).  Applicant has defined in the original disclosure (paras. 0011, 0119) that the knitting mechanism includes a first needle unit, a second needle unit and a holder unit that are capable of holding loops.  Therefore the knitting mechanism of Schmodde meets the claimed structural requirement.
Regarding the limitation "the knitting mechanism: retains loops formed when knitting an (N-1)th-layer knitted fabric (N being an integer of 2 or more) even after completion of the knitting of the (N-1)th layer knitted fabric, and when knitting stitches in an Nth-layer knitted fabric, retains loops already formed in the Nth layer, knits the stitches by passing a new thread through both the loops already formed and retained in the Nth layer and, of the loops retained in the (N-1)th layer, loops at corresponding positions to the loops already formed in the Nth layer, and 
	Regarding claim 12, Schmodde discloses the knitting machine according to claim 1, and further discloses wherein the knitting mechanism includes two holder forming members (a front sinker assembly for the front needle bed 4 and a rear sinker assembly for the rear needle bed 4'; fig. 4; paras. 0016, 0021) having a plurality of holding parts (sinkers 1, 1'; fig. 4; paras. 0017, 0021) that can hold a plurality of loops formed in a column direction in one layer (fig. 4; paras. 0017, 0021).
Similar to claim 1, claim 12 recites a limitation "in the knitting mechanism, the plurality of holding parts in one holder forming member of the two holder forming members hold the loops formed when knitting the (N-1)th-layer knitted fabric even after completion of the knitting of the (N-1)th layer, when knitting stitches in the Nth-layer knitted fabric, one holding part of the plurality of holding parts in other holder forming member of the two holder forming members holds a loop already formed in the Nth layer, the stitches are knitted by passing a thread through both the loop in the Nth layer held by the one holding part of the other holder forming member and, of the loops in the (N-1)th layer held by the holding parts of the one holder forming member, a loop retained by one holding part of the plurality of holding parts of the one holder forming member at a corresponding position to the loop in the Nth layer held by the one holding part of the other holder forming member, and the one holding part of the other holder forming member continues to hold the loop in the Nth layer even after the completion of the knitting of 
Regarding claim 13, the claim recites a single limitation "wherein in the knitting mechanism, the other holding part of the other holder forming member holds a new loop formed by knitting a stitch in the loop in the Nth layer and the loop in the (N-1)th layer, and the other holding part of the other holder forming member continues to hold the new loop even after the completion of the knitting of the Nth-layer knitted fabric", which is deemed a process of practicing the knitting mechanism and does not define any definitive structure for the knitting mechanism.  The knitting mechanism of Schmodde as addressed above is capable of performing various loop forming and retaining functions during a knitting process, therefore meets the claimed structural requirement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmodde (EP 1522618 B1) in view of Kobata (US 6,318,131 B1).
Regarding claim 14, Schmodde discloses the knitting machine according to claim 12, and further discloses wherein the two holder forming members are configured such that any of the holding parts in one of the two holder forming members and a corresponding holding part in the other of the two holder forming members can face each other by changing mutual orientations (the front sinker assembly and the rear sinker assembly are opposed to each other; and a pair of sinkers 1, 1' can be pivoted to face each other; fig. 4; paras. 0016-0017, 0021), and the holding parts are capable of retaining loops in a state whose inside is enlarged (holding legs 9' of loops; fig. 4; para. 0021).
Schmodde does not explicitly disclose wherein any of the holding parts in one of the two holder forming members and any of the holding parts in the other of the two holder forming members can face each other by changing mutual orientations.  However, Kobata teaches a flat knitting machine for knitting a three-dimensional fabric comprising a front needle bed and a rear needle bed (col. 2, ll. 31-38; claim 1), wherein the front needle bed and the rear needle bed are movable in a lateral direction thereof (col. 2, ll. 31-38; claim 1).  Schmodde and Kobata are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the knitting machine as disclosed by Schmodde, with wherein the front needle bed and the rear needle bed are movable in a lateral direction thereof, in order to fully utilize both the needle beds to permit different positions of needle alignment between the beds and a variety of needle working combinations.  Schmodde discloses that the two holder forming members are carried in the front needle bed and the rear needle bed respectively (paras. 0016, 0021).  Therefore, by combination of Schmodde and Kobata, any of the holding parts in one of the two holder forming members and any of the holding parts in the other of the two holder forming members would be able to face each other by changing mutual orientations.

Regarding claim 15, the claim recites a single limitation "wherein the knitting mechanism transfers a new loop formed according to the knitting of stitches by movement of a needle to other holding part of the other holder forming member, and continues to hold the new loop by the other holding part of the other holder forming member even after the completion of the knitting of the Nth-layer knitted fabric", which is deemed a process of practicing the knitting mechanism and does not define any definitive structure for the knitting mechanism.  The knitting mechanism of Schmodde as addressed above is capable of performing various loop forming and retaining functions during a knitting process, therefore meets the claimed structural requirement.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmodde (EP 1522618 B1) and Kobata (US 6,318,131 B1) and further in view of Hirai (US 5,398,527 A).
Regarding claim 16, Schmodde and Kobata, in combination, disclose he knitting machine of claim 14, and Schmodde further discloses wherein the two holder forming members are configured such that any of the holding parts in one of the two holder forming members and a corresponding holding part in the other of the two holder forming members can face each 
a needle (a needle 7; fig. 4; para. 0021) is configured to be movable in a tip direction toward a tip side and a base direction toward a base side in the first direction (the needles are guided in grooves in the front-back direction; referencing groove 43 in fig. 1; para. 0016), and includes a needle base part (inherent feature), and a needle tip part (inherent feature).
Schmodde does not explicitly disclose wherein any of the holding parts in one of the two holder forming members and any of the holding parts in the other of the two holder forming members can face each other in a first direction by changing mutual orientations.  However, Kobata teaches a flat knitting machine for knitting a three-dimensional fabric comprising a front needle bed and a rear needle bed (col. 2, ll. 31-38; claim 1), wherein the front needle bed and the rear needle bed are movable in a lateral direction thereof (col. 2, ll. 31-38; claim 1).  Schmodde and Kobata are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the knitting machine as disclosed by Schmodde, with wherein the front needle bed and the rear needle bed are movable in a lateral direction thereof, in order to fully utilize both the needle beds to permit different positions of needle alignment between the beds and a variety of needle working combinations.  Schmodde discloses that the two holder forming members are carried in the front needle bed and the rear needle bed respectively (paras. 0016, 0021).  Therefore, by combination of Schmodde and Kobata, any of the holding parts in one of the two holder forming members and any of the holding parts in the other of the two holder forming members would be able to face each other in a first direction by changing mutual orientations.

Regarding the limitation "in the knitting mechanism, when stitches are knitted in the Nth-layer knitted fabric in a condition that the other holder forming member is disposed on the tip side with respect to the one holder forming member, the one holding part of the other holder forming member faces the one holding part of the one holder forming member, the hook of the needle hooks a loop in the (N-1)th layer held by the one holding part of the one holder forming member, then the needle moves to the base side to retain a loop in the (N-1)th layer onto the hook, the needle moves to the tip side so as to pass the needle through inside the loop in the 
Regarding claim 17, the claim recites a single limitation "wherein in the knitting mechanism, after a new loop is formed by passing the thread retained by the hook through both the loops in the (N-1)th layer and the Nth layer, an orientation of the other holder forming member is changed so that the needle faces the other holding part of the other holder forming member, the needle moves toward the tip side until the pushing surface of the needle is located beyond the other holding part of the other holder forming member toward the tip side, the new loop abuts on the pushing surface in line with the movement, the needle moves toward the base side, the loop abuts on the outer side of the latch to shift the latch to the closed state in line with the movement, the loop rides on the latch shifting to the closed state, and the loop on the latch is transferred to the other holding part of the other holder forming member", which is deemed a 

    PNG
    media_image1.png
    332
    1018
    media_image1.png
    Greyscale

Annotated Fig. 14A from US 5,398,527 A

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Haltenhof (US 6,609,397 B1) and Takeda (US 6178782 B1) are directed to knitting machines configured to retain stitch loops during a knitting process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732


/DANNY WORRELL/Primary Examiner, Art Unit 3732